Name: Commission Regulation (EC) NoÃ 1165/2006 of 28 July 2006 correcting Regulation (EC) NoÃ 1001/2006 fixing the maximum aid for concentrated butter for the 12th individual invitation to tender opened under the standing invitation to tender provided for in Regulation (EC) NoÃ 1898/2005
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  foodstuff;  economic policy
 Date Published: nan

 29.7.2006 EN Official Journal of the European Union L 208/27 COMMISSION REGULATION (EC) No 1165/2006 of 28 July 2006 correcting Regulation (EC) No 1001/2006 fixing the maximum aid for concentrated butter for the 12th individual invitation to tender opened under the standing invitation to tender provided for in Regulation (EC) No 1898/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Having regard to Commission Regulation (EC) No 1898/2005 of 9 November 2005 laying down detailed rules for implementing Council Regulation (EC) No 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market (2), Whereas: (1) Commission Regulation (EC) No 1001/2006 (3) fixed the amount of the end-use security provided for in Article 53(4) of Regulation (EC) No 1898/2005 for the 12th individual invitation to tender opened under the standing invitation to tender provided for in Regulation (EC) No 1898/2005. (2) As a result of an administrative error, the level of the end-use security fixed in the second paragraph of Article 1 of Regulation (EC) No 1001/2006 does not correspond to the real level to be fixed. (3) Regulation (EC) No 1001/2006 should therefore be corrected accordingly. As the correct amount of the security is lower than the amount originally provided for, this correction should be applied from the date of entry into force of Regulation (EC) No 1001/2006, HAS ADOPTED THIS REGULATION: Article 1 The second paragraph of Article 1 of Regulation (EC) No 1001/2006 is hereby replaced by the following: The end-use security provided for in Article 53(4) of Regulation (EC) No 1898/2005 is fixed at EUR 22 per 100 kg. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 308, 25.11.2005, p. 1. Regulation amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20). (3) OJ L 179, 1.7.2006, p. 35.